*328ON MOTION NOR REHEARING.
Ellison, J.
The statute on which this indictment is based, section 3810, is as follows: “Every person who shall permit any gaming table, bank or device to be set up or used for the purpose of gaming in any house, building, shed, booth, shelter, lot or other premises to him belonging or by him occupied, or of which he hath at the time the possession or control, shall, on conviction, be adjudged guilty of a misdemeanor and punished by imprisonment in the county jail or workhouse for not more than' one year nor less than thirty days, or by fine not exceeding $500 or less than $50.
It is now contended by the state that the indictment' at bar is sufficient by stopping at the words “by him occupied” and rejecting as surplusage the words which immediately follow them, viz: “and of which said room in said building he, the said George Moores, then and there had the possession and control.” Passing by the question, whether the rule as to surplusage has any application to a defect of the nature here complained of, we will dispose of the motion on grounds considered in the opinion. It will be noticed that the statute and the indictment are not levelled at the party setting up the device himself, but at the party who permits it to be done in a house. State v. Gilmore, 98 Mo. 211, 214. It is not necessary to say, as contended by the state, that this indictment would have been sufficient by simply alleging that the house was occupied by the defendant. It may be (though we do not say) that to allege that the house was occupied by defendant would be tantamount, under the statute, to saying it was under his control. But certain it is that to permit anything to be done in a house means the power to control the house; and whether saying that one occu*329pies a house or room, without more, is equivalent to saying he is in control of it, need not be decided, since in this case the indictment itself negatives that defendant was in control by expressly alleging the room to lave been in the possession and under the control of another party.
The motion should be overruled.